Citation Nr: 0943963	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation (SMC) greater than that provided under 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3).

2.  Entitlement to additional SMC based on loss of use of the 
lower extremities provided under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a).   

3.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaption grant.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.  He was determined to be incompetent for VA 
purposes in April 2003.  See 38 C.F.R. § 3.353 (2009).  The 
evidence of record indicates that the Veteran's spouse is his 
legal guardian; she is the appellant in this case.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (the RO) in St. Paul, 
Minnesota.  

Procedural history

In a January 2004 rating decision, entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaption grant 
was denied.  In a May 2005 rating decision, entitlement to 
additional special monthly compensation based on loss of use 
of the lower extremities was denied.  The appellant perfected 
an appeal as to those two issues.

In an October 2006 decision, the Board denied entitlement to 
additional special monthly compensation for loss of use of 
the lower extremities, and denied entitlement to a 
certificate for specially adapted housing or a certificate 
for a special home adaption.  The appellant appealed the 
Board's unfavorable October 2006 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  
In an October 2008 Memorandum Decision and Order, the Court 
set aside the Board's October 2006 decision and remanded the 
issues to the Board for further consideration.    

Meanwhile, in an August 2007 rating decision, entitlement to 
a higher level of special monthly compensation (SMC) greater 
than that provided under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(h) was denied.  The appellant perfected an appeal of 
that denial.  In an August 2008 decision, the Board denied 
entitlement to special monthly compensation greater than that 
provided under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(h).  The appellant appealed the Board's unfavorable 
August 2008 decision to the Court.  Pursuant to a June 2009 
Joint Motion for Remand, the Court issued an Order dated June 
29, 2009 remanding that issue to the Board for compliance 
with the instructions in the Joint Motion.    

The two appeals have been merged for the sake of economy.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.

Issue not on appeal

In a rating decision dated August 14, 2008, the RO determined 
that a clear and unmistakable error had been made in a rating 
decision dated May 22, 2003.  Because the May 2003 decision 
had granted SMC under 38 C.F.R. § 3.350(b)(3) effective 
October 22, 1997, and because it also granted service 
connection for depression with a 70 percent disability rating 
effective June 6, 2002, the RO determined that a higher level 
of SMC should have been assigned pursuant to 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3), effective June 6, 
2002.  The appellant has not disagreed with that decision.  
Therefore, the above referenced issue is not in appellate 
status.  [However, as discussed immediately below, the August 
2008 RO decision has relevance to the current issue on 
appeal.]

Clarification of issue on appeal

The appellant's initial claim on appeal in the Board's August 
2008 decision was for entitlement to a higher level of 
special monthly compensation (SMC) greater than that provided 
under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(h).  As 
noted above, in August 2008 the RO awarded the Veteran a 
higher level of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3).  This is the current level of SMC that the 
Veteran is receiving, and from which an increased level of 
SMC is sought [the Veteran has never been awarded SMC for the 
higher level of special aid and attendance pursuant to 
38 U.S.C.A. § 1114(r) and 38 C.F.R. § 3.350(h)].  The 
appellant has not indicated satisfaction with this higher 
level of SMC with regard to the pending appeal; thus the 
claim for a higher level of SMC remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  Therefore, the issue on appeal has been 
revised by the Board, as listed above to denote the higher 
present SMC level pursuant to 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(3) that the Veteran currently has.  


REMAND

As was noted above, the three issues on appeal have been the 
subject of two Court Orders.



The June 2009 Joint Motion for Remand

The issue of entitlement to a higher level of special monthly 
compensation greater than that provided under 38 U.S.C.A. 
§ 1114(1) and 38 C.F.R. § 3.350(h) has been the subject of a 
Court Joint Motion for Remand dated June 29, 2009 [also as 
noted in the Introduction, the Veteran currently receives a 
higher level of SMC pursuant to 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(3)].

In its August 2008 decision, the Board denied the appellant's 
claim of higher SMC rating pursuant to 38 U.S.C.A. § 1114(r) 
and 38 C.F.R. § 3.350(h) because the evidence did not show 
that the Veteran was in need of the services of a licensed 
health care professional.  

The Joint Motion states that the Board did not consider a 
pertinent letter from J.S., a RN Case Manager, who stated, 
among other things, that the Veteran had been receiving 
hospice service since 2/7/06 upon referral by hospital MD, 
P.M.  Failure to consider this letter in its reasons and 
bases for denying the higher level of SMC was the only 
problem with the previous Board decision indicated by the 
Joint Motion.  

The Court's October 2008 Memorandum Decision and Remand

In its October 2008 Memorandum Decision and Remand, the Court 
noted that the Board, in its October 2006 unfavorable 
decision, had not considered the fact that the Veteran had 
previously received a prior VA grant of special home adaption 
in 2003, and how the prior grant weighed against a finding of 
lack of entitlement.  The Court set aside both issues for 
further development and consideration by the Board, reasoning 
that consideration of the prior grant for home adaptation 
could also affect the appellant's claim for additional SMC 
based on loss of use of the lower extremities pursuant to 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

Reasons for remand

In its October 2008 Memorandum Decision, the Court indicated 
a specific interest in finding additional information about a 
2003 grant of special home adaption, which according to the 
Court could relate to the issue of whether or not the Veteran 
has loss use of his lower extremities.  A common question 
related to each claim, directly or indirectly, is whether the 
Veteran has loss of use of the lower extremities.  Thus, the 
three issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

Review of the record indicates that, by a letter dated in 
July 2003, the St. Cloud VAMC awarded the Veteran a one time 
Home Improvement Structural Alteration (HISA) Grant for 
$4,100 for "HOME CONSTRUCTION-HANDICAP IMPROVEMENTS."  See 
38 U.S.C.A. § 1717; 38 C.F.R. § 17.120 (2009).  
In November 2003, the appellant filed a claim of payment for 
$3,278.00 with a receipt showing that the sum was for the 
purchase of handicap accessible plumbing fixtures.  However, 
the documentation in the record does not contain the 
appellant's initial application for the HISA grant and any 
supporting documents including any medical treatment records 
or opinions that were relied upon, nor does it indicate the 
specific health and/or other reasons why the grant was 
awarded.  Therefore, pursuant to the Court's Order, a remand 
is needed in order to obtain copies of the complete file 
relating to the Veteran's HISA grant for association with the 
claims folder. 

The Board further notes that in April 2005 the Veteran was 
afforded a VA examination to determine whether the Veteran 
had loss of use of his lower extremities due to his service-
connected chronic obstructive pulmonary disease (COPD).  
Although the examiner, M.K.W., was requested to provide an 
opinion by the RO, she gave no specific opinion as to whether 
the Veteran had loss of use of the lower extremities due to a 
service-connected disability.  Similarly, in May 2007, the 
same VA examiner, M.K.W., examined the Veteran to determine 
if he was in need of a higher level of aid and attendance.  
The RO requested an opinion as to whether the Veteran was in 
need of a higher level of aid and attendance due to his 
service-connected disabilities.  In her examination report 
she acknowledged an opinion was requested, but no opinion was 
provided.  

The Board concludes that a remand is also needed for a 
current examination of the Veteran and opinions relating to 
whether he has loss of use of his lower extremities, and 
whether he is in need of a higher level of aid and 
attendance, i.e., licensed home health care services, due to 
his service-connected disabilities.  
      
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  To the extent practicable, VBA 
should obtain copies of all documents 
contained in the Veteran's HISA grant 
file from the Support Services office 
at the St. Cloud VAMC.  All materials 
obtained should be associated with the 
Veteran's claims folder.

2.  VBA should schedule the Veteran for 
an examination to determine whether the 
Veteran has loss of use of his lower 
extremities, and whether he is in need 
of a higher level of aid and attendance 
in the form of licensed home health 
care service on a daily basis, because 
of his service-connected disabilities.  
A detailed rationale must be provided 
for all opinions.  

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).   



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



